Title: To Benjamin Franklin from Robert R. Livingston, 31 May 1783
From: Livingston, Robert R.
To: Franklin, Benjamin


          
            Sir,
            Philadelphia 31st. May 1783
          
          I informed you some time since, that I had written to the Court of Appeals on the
            subject of the Nostra Signora da Soledade Saint Miguel e Almas, and lay’d before them
            the papers you sent me, the cause has since been determined in such way as I hope will
            be satisfactory to her Portuguese Majesty— I enclose the copy of a Letter from the first
            Judge of the Court of Appeals upon that subject—nothing has yet been done as to the acceptance of your resignation,
            nor will as I beleive any thing be done very hastily—many think your task will not be
            very burthensome now, and that you may enjoy in peace the fruit of your passed labours,
            As this will probably be the last Letter, which I shall have the pleasure of writing to
            you in my public Character—I beg leave
            to remind you of the Affairs of the Alliance and the Bon Homme Richard, which are still
              unsettled— I must also pray you not to
            loose sight of the Vessels detained by his Danish Majesty, this will be a favorable
            opportunity to press for their restitution— I do not see how they can decently refuse to pay
            for them— Great Britain is bound in honor to make them whole again— Preparations for the
            evacuation of New York still go on very slowly, while the distress of our finances have
            compelled us to grant furloughs to the greater part of our Army, If it was possible to
            procure any addition to the last six Millions it would be extremely useful to us at
            present.
          An entire new arrangement with respect to our foreign Department is under
            consideration, what its fate will be I know not—
          I am Sir with the greatest Regard and Esteem your most obedt. humble servt
          
            R R Livingston 
          
            Honble Benjn: Franklin Esq.
            No. 28.
         
        